DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:
The word “is” appears to be missing in line 4 of the claim between the words “inflatable balloon” and “configured.” 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “mating feature” and “locking feature” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding claim 1, the limitation of “a mating feature” is interpreted as posts or recesses (according to Paragraphs 7, 11, 41, and 43 of Applicant’s specification), and equivalents thereof. The term “mating” is interpreted as defining the function of the “feature”, 
Regarding claim 1, the limitation of “a locking feature” is interpreted as legs or protrusions (according to Paragraphs 10, 11, and 43 of Applicant’s specification), and equivalents thereof. The term “locking” is interpreted as defining the function of the “feature”, the function of said “locking feature” being “to engage” with a “mating feature” to “secure the catheter between he stoma rod and the bracket to the abdomen of the patient.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 - 11, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Uecker (US 3,937,224 A), in view of Marsan (US 3,483,868) and Langenbach (US 2008/0228132 A1).

	Regarding claim 1, Uecker teaches a stomal diverter device (Figs. 1 and 2) comprising a catheter including a body defining a first tube having an open end (elements 3 and 11, having opening 15; Col. 3; lines 42 - 44) and a second tube spaced from the first tube (elements 4 and 12) having a closed end (Col. 5, lines 40 - 45 indicates how the second tube may be clamped at position B, and thereby would have a closed end), the first tube configured to be received within a first opening of a body vessel to receive bodily fluids, the second tube configured to be received within a second opening of the body vessel (Col. 3, line 66 - Col. 4, line 5), and a drain tube defining an open end (elements 29 and 30), the drain tube in fluid communication with the first and second tubes and configured to extend from an abdomen of a patient (Col. 5, lines 19 - 30).
	Uecker does not explicitly teach a stoma rod configured to be positioned between the first and second tubes, the stoma rod releasably attachable to the abdomen of the patient and defining a mating feature; and a bracket supported on the catheter and the stoma rod, the 
	In the same field of endeavor, Marsan teaches a stomal support gasket (Figs. 2 - 4) comprising a stoma rod (element 36 or 73) releasably attachable to the abdomen of the patient (via recesses 68).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Uecker to comprise the gasket and stoma rod of Marsan. Doing so would predictably serve to secure the stoma and catheter of Uecker (similar to as shown in Fig. 2 of Marsan, the loop of intestine or loop formed by the catheter, which essentially forms an extension of the intestine, would be supported by the retaining rod; see also Col. 2, lines 30 - 35).
	Uecker and Marsan still do not explicitly teach the rod defining a mating feature, a bracket supported on the catheter and the stoma rod, the bracket defining a locking feature configured to engage the mating feature of the stoma rod to secure the catheter between the stoma rod and the bracket to the abdomen of the patient.
	In addressing the same problem as Applicant, the problem being the creation and supporting of an external bypass between body vessels, Langenbach teaches a catheter device (Fig. 2) comprising a first end and second end (elements 291, 305, and 315; Paragraph 25) and a drain tube defining an open end (element 773). Langenbach also teaches using a bracket (element 701) defining a locking feature (elements 711) configured to engage the mating features (element 801) of the locking ring (Paragraphs 36 - 37).

	
	Regarding claim 5, the combination of Uecker, Marsan, and Langenbach substantially discloses the invention as claimed. Langenbach further teaches a bracket (element 701) including an upper surface, a lower surface, and a central circular portion defining a hole therethrough (element 773), the opening configured to receive the drain tube of the catheter (Paragraphs 33, 38, and 40) and a pair of legs extending from the lower surface, each leg defining the locking feature (legs 711 define locking features 713; Paragraphs 36 - 37).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Uecker and Marsan to comprise the legs and locking features of Langenbach, Doing so would predictably serve to lock and fasten the bracket of Langenbach and further secure the catheter and stoma of Uecker (Paragraph 37 of Langenbach).

	Regarding claim 6, the combination of Uecker, Marsan, and Langenbach substantially discloses the invention as claimed. Langenbach further teaches a bracket (element 701) 
	As previously stated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Uecker and Marsan to comprise the bracket and locking features of Langenbach, as well as to comprise corresponding mating features on the stoma rod (as the stoma rod would constitute a similar structure as indicated in Paragraph 36 of Langenbach). Doing so would predictably serve to further lock and secure the catheter and stoma of Uecker (Paragraph 37 of Langenbach).
	
	Regarding claim 7, the combination of Uecker, Marsan, and Langenbach substantially discloses the invention as claimed. Uecker further teaches the first tube includes an anchoring device on an outer surface thereof (Figs. 1 and 2, elements 10 and 20), the anchoring device configured to secure the first tube to the first opening of the body vessel (Col. 3, line 52 - Col. 4, line 5).

	Regarding claim 8, the combination of Uecker, Marsan, and Langenbach substantially discloses the invention as claimed. Uecker further teaches where in the anchoring device is at least one inflatable balloon that is selectively inflatable from deflated position to an inflated position and selectively deflatable from the inflated position to the deflated position, wherein the inflatable balloon is configured to anchor the first tube to the first body vessel in the inflated positon (Col. 3, line 52 - Col. 4, line 5; Col. 5, lines 17 - 18 and lines 38 - 39 teach how the balloon is deflated).

	Regarding claim 9, the combination of Uecker, Marsan, and Langenbach substantially discloses the invention as claimed. Uecker further teaches wherein the catheter includes a port that is in fluid communication with the at least one inflatable balloon, a port connectable to one of a source of inflation fluid (Figs. 1 and 2, element 19; Col. 3, lines 53 - 7 and Col. 4, lines 6 - 10).
	
	Regarding claim 10, the combination of Uecker, Marsan, and Langenbach substantially discloses the invention as claimed. Uecker further teaches the second tube includes an anchoring device on an outer surface thereof (Figs. 1 and 2, element 9), the anchoring device configured to secure the first tube to the first opening of the body vessel (Col. 3, line 52 - Col. 4, line 5).

	Regarding claim 11, the combination of Uecker, Marsan, and Langenbach substantially discloses the invention as claimed. Langenbach further teaches the anchoring device including a plurality of ribs (Fig. 2, element 311).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element for another to obtain predictable results. Substituting the balloon on the second tube of Uecker with the ribs of Langenbach would have achieved the predictable result securing the catheter of Uecker to a body vessel (Paragraph 25 of Langenbach describes how the ribs 311 facilitate attachment in 
	Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509 (BPAI, 2007) (citing KSR International Co. v. Teleflex Inc., 550 U.S.       ,       , 82 USPQ2d 1385, 1396 (2007). Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results. KSR International Co. v. Teleflex Inc., 550 U.S.       ,       , 82 USPQ2d 1385, 1395 (2007).

	Regarding claim 14, the combination of Uecker, Marsan, and Langenbach substantially discloses the invention as claimed. Uecker further teaches using a clamp to selectively seal the open end of the drain tube (Fig. 2; Col. 5, lines 25 - 30). Langenbach also teaches comprising a cap selectively attachable to the open end of the drain tube, the cap configured to obstruct the flow of bodily fluids to the open end of the drain tube (Fig. 2, element 900; Paragraph 40).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Uecker, Marsan, and Langenbach to further comprise the cap of Langenbach. Doing so would serve to analogously seal the drain tube of Uecker and would allow a user to easily seal the drain tube without the use of clamps (Paragraph 40 of Langenbach).


	Uecker does not explicitly teach a stoma rod configured to be positioned between the first and second tubes, and a bracket supported on the catheter and the stoma rod, the bracket to secure the catheter between the stoma rod and the bracket to the abdomen of the patient.
	In the same field of endeavor, Marsan teaches a stomal support gasket (Figs. 2 - 4) comprising a stoma rod (element 35 or 73) releasably attachable to the abdomen of the patient (via recesses 68).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Uecker to comprise the gasket and stoma rod of Marsan. Doing so would predictably serve to secure the stoma and catheter of Uecker (similar to as shown in Fig. 2 of Marsan, the loop of intestine or loop formed by the catheter, which essentially forms an extension of the intestine, would be supported by the retaining rod; see also Col. 2, lines 30 - 35).

	In addressing the same problem as Applicant, the problem being the creation and supporting of an external bypass between body vessels, Langenbach teaches a catheter device (Fig. 2) comprising a first end and second end (elements 291, 305, and 315; Paragraph 25) and a drain tube defining an open end (element 773). Langenbach also teaches using a bracket (element 701 configured to engage mating features (element 801) of the locking ring (Paragraphs 36 - 37).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Uecker and Marsan to comprise the bracket and locking features of Langenbach, as well as to comprise corresponding mating features on the stoma rod (as the stoma rod would constitute a similar structure as indicated in Paragraph 36 of Langenbach). Doing so would predictably serve to further lock and secure the catheter and stoma of Uecker (Paragraph 37 of Langenbach).

	
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Uecker in view of Marsan and Langenbach, as applied to claim 1 above, and further in view of Matysiak (US 5,026,361 A).

Regarding claim 2, the combination of Uecker, Marsan, and Langenbach substantially discloses the invention as claimed. Marsan further teaches the stoma rod having a lower surface and an upper surface (inherent).
	Uecker, Marsan, and Langenbach teaches the claimed invention except that Langenbach teaches mating feature being a simple recess instead of the mating feature being defined in posts.
	In the same field of endeavor, Matysiak teaches a colostomy device comprising a bracket and support bar (Fig. 1, Abstract). Matysiak further teaches using posts to define a mating feature (Fig. 1; two edges, i.e. pair of posts, of the support ring form mortises 4 and 4’ which mate with tenons 3 and 3’; Col. 2, lines 19 - 23 and lines 54 - 59).
	Thus, Matysiak shows that having posts defining a mating feature is an equivalent structure known in the art for securing device portions together (i.e. equivalent to the pins and recesses of Langenbach).  Therefore, because these two locking and mating features were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the locking and mating features of Langenbach for the posts defining mating features (and corresponding locking features) of Matysiak.

Claims 3 - 4 are rejected under 35 U.S.C. 103 as being unpatentable over Uecker in view of Marsan, Langenbach, and Matysiak, as applied to claim 2 above, and further in view of Leiboff (US 2003/0163121 A1).

Regarding claim 3, the combination of Uecker, Marsan, Langenbach, and Matysiak substantially discloses the invention as claimed. Marsan teaches using adhesive to attach the stoma rod to the abdomen of the patient (Col. 2, lines 51 - 53 and 60 - 62; the stoma rod is connected to the ring which forms an adhesive pad configured to attach the stoma rod to the abdomen of the patient).
	They do not explicitly teach the lower surface of the stoma rod includes an adhesive pad configured to attach the stoma rod to the abdomen of the patient.
	In the same field of endeavor, Leiboff teaches an ostomy support rod (Fig. 6A - 6B; Abstract) wherein the lower surface of the support rod includes an adhesive pad (Fig. 9, element 20) configured to attach the support rod to the abdomen of the patient (Paragraph 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Uecker, Marsan, Langenbach, and Matysiak to comprise the adhesive of Leiboff. Doing so would predictably serve to better secure the device to the abdomen of the patient (similar to as shown in Marsan).
	
	Regarding claim 4, the combination of Uecker, Marsan, Langenbach, Matysiak, and Leiboff substantially discloses the invention as claimed. Leiboff further teaches the stoma rod including a plurality of flanges extending from an outer surface thereof (Figs. 6A - 6B, elements 104 and 106), each flange defining a hole therethrough (elements 104c and 106c; Paragraphs 33 and 37), each hole configured to receive a fastener to secure the stoma rod to the abdomen .

Claims 12 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Uecker in view of Marsan, and Langenbach as applied to claim 1 above, and further in view of Salama (US 2013/0197458 A1).

Regarding claim 12, the combination of Uecker, Marsan, and Langenbach substantially discloses the invention as claimed. 
They do not explicitly teach further comprising an inflatable balloon disposed on an inner surface of the first tube, the inflatable balloon inflatable from a deflated position to an inflated position and deflatable from the inflated position to the deflated position, where the inflatable balloon is configured to obstruct the flow of digestive waste through the first tube in the inflated position.
In the same field of endeavor, Salama teaches a flow control ostomy device (Figs. 1, 3 and 10; Abstract and Paragraph 3) comprising an inflatable balloon disposed on an inner surface of a first tube, the inflatable balloon inflatable from a deflated position to an inflated position and deflatable from the inflated position to the deflated position, where the inflatable balloon is configured to obstruct the flow of digestive waste through the first tube in the inflated position (Paragraphs 20 and end of Paragraph 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first tube (or any of the tube which 

Regarding claim 13, the combination of Uecker, Marsan, Langenbach, and Salama substantially discloses the invention as claimed. Salama further teaches including a port that is in fluid communication with the inflatable balloon, the port connectable to a source of inflation fluid (Fig. 3, elements 24 and 46; Paragraphs 20 and 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Uecker, Marsan, Langenbach, and Salama to further comprise the port of Salama. Doing so would be necessary to allow for external control of the balloon valve (Paragraphs 20 and 22 of Salama; similar to how the balloons of Uecker are controlled).

Claim 22 - 23 is rejected under 35 U.S.C. 103 as being unpatentable over Uecker in view of Marsan and Langenbach, as applied to claim 21 above, and further in view of Matysiak and Leiboff.

	Regarding claim 22, the combination of Uecker, Marsan, and Langenbach substantially discloses the invention as claimed. Marsan further teaches the stoma rod having a lower surface and an upper surface (inherent).

	Also, Uecker, Marsan, and Langenbach teaches the claimed invention except that Langenbach teaches mating feature being a simple recess instead of the mating feature being defined in posts.
	In the same field of endeavor, Matysiak teaches a colostomy device comprising a bracket and support bar (Fig. 1, Abstract). Matysiak further teaches using posts (Fig. 1; two edges, i.e. pair of posts, of the support ring form mortises 4 and 4’ which mate with tenons 3 and 3’; Col. 2, lines 19 - 23 and lines 54 - 59).
	Thus, Matysiak shows that having posts defining a comprising mortises is an equivalent structure known in the art for securing device portions together (i.e. equivalent to the pins and recesses of Langenbach).  Therefore, because these two locking and mating features were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the locking and mating features of Langenbach for the posts defining mating features (and corresponding locking features) of Matysiak.
	Uecker, Marsan, Langenbach and Matysiak still do not explicitly teach the lower surface of the stoma rod includes an adhesive pad to facilitate attachment of the stoma rod to the abdomen of the patient. However, Marsan does teach using adhesive to attach stoma rod to the abdomen of the patient (Col. 2, lines 51 - 53 and 60 - 62; the stoma rod is connected to the ring which forms an adhesive pad configured to attach the stoma rod to the abdomen of the patient).
 Leiboff teaches an ostomy support rod (Fig. 6A - 6B; Abstract) wherein the lower surface of the support rod includes an adhesive pad (Fig. 9, element 20) configured to attach the support rod to the abdomen of the patient (Paragraph 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Uecker, Marsan, Langenbach, and Matysiak to comprise the adhesive of Leiboff. Doing so would predictably serve to better secure the device to the abdomen of the patient (similar to as shown in Marsan).

Regarding claim 23, the combination of Uecker, Marsan, Langenbach, Matysiak, and Leiboff substantially discloses the invention as claimed.
Langenbach further teaches having legs (pins 711) extending downward from the lower surface of the bracket.
Matysiak further teaches using posts defining a mating feature, and a corresponding pair of legs (Fig. 1; two edges, i.e. pair of posts, of the support ring form mortises 4 and 4’ which mate with tenons 3 and 3’; Col. 2, lines 19 - 23 and lines 54 - 59).
As previously stated, Matysiak shows that having posts defining a mating feature is an equivalent structure known in the art for securing device portions together (i.e. equivalent to the pins and recesses of Langenbach).  Therefore, because these two locking and mating features were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the locking and mating features of Langenbach for the posts defining mating features and corresponding leg locking feature of .

Claims 24 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over Uecker in view of Salama.

	Regarding claim 24, Uecker teaches a stomal diverter device (Figs. 1 and 2) comprising a catheter including a body defining a first tube having an open end (elements 3 and 11, having opening 15; Col. 3; lines 42 - 44) and a second tube spaced from the first tube (elements 4 and 12) having a closed end (Col. 5, lines 40 - 45 indicates how the second tube may be clamped at position B, and thereby would have a closed end), the drain tube in fluid communication with the first and second tubes (elements 29 and 30), the first tube configured to be received within a first opening of a body vessel to receive bodily fluids, the second tube configured to be received within a second opening of the body vessel (Col. 3, line 66 - Col. 4, line 5).
	Uecker does not explicitly teach an inflatable balloon disposed on an inner surface of the first tube, the inflatable balloon inflatable from a deflated position to an inflated position to obstruct the flow of digestive waste through the first tube.
In the same field of endeavor, Salama teaches a flow control ostomy device (Figs. 1, 3 and 10; Abstract and Paragraph 3) comprising an inflatable balloon disposed on an inner surface of a first tube, the inflatable balloon inflatable from a deflated position to an inflated position and deflatable from the inflated position to the deflated position, where the inflatable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first tube (or any of the tube which comprise clamps) of Uecker to comprise the balloon valve of Salama. Doing so would predictably serve to selectively control the flow of digestive waste through the first tube of Uecker (as described in paragraph 24 of Salama).

Regarding claim 25, the combination of Uecker and Salama substantially disclose the invention as claimed.
Uecker further teaches the first tube includes an outer surface supporting an anchoring device (Figs. 1 and 2, elements 10 and 20), the anchoring device is at least one inflatable balloon that is selectively inflatable from deflated position to an inflated position to anchor the first tube to the first body vessel in the inflated positon (Col. 3, line 52 - Col. 4, line 5; Col. 5, lines 17 - 18 and lines 38 - 39 teach how the balloon is deflated).

Regarding claim 26, the combination of Uecker and Salama substantially disclose the invention as claimed.
Uecker further teaches the second tube includes an anchoring device on an outer surface thereof (Figs. 1 and 2, element 9), the anchoring device configured to secure the first tube to the first opening of the body vessel (Col. 3, line 52 - Col. 4, line 5).


Uecker further teaches using a clamp to selectively seal the open end of the drain tube (Fig. 2; Col. 5, lines 25 - 30).
Salama further teaches a cap that is selectively attachable to the open end of the drain tube, the cap configured to obstruct the flow of bodily fluids through the open end of the drain tube (Fig. 3, element 66; Paragraph 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drain tube of Uecker to comprise the cap of Salama. Doing so would serve to analogously seal the drain tube of Uecker and would allow a user to selectively seal the drain tube without the use of clamps (Paragraph 23 of Salama).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kane et al. (US 2015/0367111 A1) teaches an analogous bowel diverting device (Fig. 2).
Steer (US 4,671,272 A) teaches an ostomy support bar.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESSANDRO R DEL PRIORE/             Examiner, Art Unit 3781       

/NICHOLAS J WEISS/             Supervisory Patent Examiner, Art Unit 3781